Citation Nr: 0018810	
Decision Date: 07/18/00    Archive Date: 07/25/00

DOCKET NO.  99-05 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for coronary artery 
disease with hypertension, currently evaluated as 30 percent 
disabling.

2.  Entitlement to a total disability rating for compensation 
on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The appellant had active service from March 1970 to August 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1997 rating decision issued by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In this decision, the RO confirmed 
and continued a 30 percent rating for coronary artery disease 
with hypertension and denied a claim for entitlement to TDIU.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim has been developed.

2.  The appellant's coronary artery disease with hypertension 
is manifested primarily by a workload of 3 metabolic 
equivalents (METS) which results in complaint of angina, 
shortness of breath and fatigue and inability to perform more 
than sedentary employment.

3.  The veteran's claim for an increased rating for coronary 
artery disease with hypertension preceded his claim for a 
total disability rating for compensation on the basis of 
individual unemployability 

4.  The claim for TDIU is moot in light of the assignment of 
a 100 percent schedular rating for his service connected 
coronary artery disease with hypertension.



CONCLUSIONS OF LAW

1.  The schedular criteria for a 100 percent rating for 
coronary artery disease with hypertension have been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. § 4.104, 
Part 4, Diagnostic Code 7005 (1997).

2. The appellant's claim for entitlement to TDIU is dismissed 
as lacking legal merit.  VA O.G.C. Prec. 6-99, 64 Fed. Reg. 
52,375 (1999); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that his coronary artery disease with 
hypertension warrants a disability evaluation in excess of 
the currently assigned 30 percent rating.  He also contends 
that this disability precludes him from engaging in 
substantially gainful employment consistent with his 
education and his occupational experience.  His allegations, 
when viewed in the light most favorable to his claims, are 
sufficient to "well ground" his claims within the meaning 
of 38 U.S.C.A. § 5107(a).  See Proscelle v. Derwinski, 2 
Vet.App. 629, 631 (1992).  Upon review of the record, the 
Board finds the evidence sufficient to decide the case and 
that the duty to assist him has been satisfied.

Historically, the appellant was medically discharged from 
service in June 1970 due to a diagnosis of hypertension.  In 
April 1971, the RO granted service connection for 
hypertension and assigned an original noncompensable 
disability evaluation.  In April 1997, the RO increased his 
evaluation to the current 30 percent rating based upon a 
diagnosis of coronary artery disease with hypertension.  He 
filed his current claims on appeal in November 1997.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (1999).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).

The severity of a cardiovascular disability is ascertained, 
for VA rating purposes, by application of the criteria set 
forth in VA's Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (Schedule).  On January 12, 1998, new regulations 
became effective with respect to the criteria to be 
considered in evaluating arteriosclerotic heart disease under 
Diagnostic Code 7005.  See 62 Fed.Reg. 65207 (Dec. 11, 1997).  
There were further minor changes to the criteria pertaining 
to cold injury residuals which are not pertinent to the claim 
on appeal.  See 63 Fed.Reg. 37778 (July 14, 1998).  

Prior to the effective date of the new regulations, the 
appellant's claim for an increased rating may only be 
evaluated according to the older version of Diagnostic Code 
7005.  VA O.G.C. Prec. 3-2000, 65 Fed. Reg. 33422 (2000).  
However, pursuant to the holding of the U.S. Court of Appeals 
for Veterans Claims in Karnas v. Derwinski, 1 Vet.App. 308 
(1991) and the statutory provision of 38 U.S.C.A. § 5110(g), 
the increased rating claim must be considered under both the 
old and the new criteria, with the most favorable version 
applied, from and after the effective date of amendment.  Id.  
The new regulations were considered and applied by the RO, 
and the Board will do likewise.

The appellant is currently in receipt of a 30 percent rating 
for coronary artery disease with hypertension under the 
version of Diagnostic Code 7005 which has been in effect 
since January 1998.  This rating contemplates documented 
arteriosclerotic heart disease (coronary heart disease) with 
a workload greater than 5 METS but not greater than 7 METs 
which results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or x- ray.  38 C.F.R. 
§ 4.104, Part 4, Diagnostic Code 7005 (1999).  For VA 
purposes, one MET is defined as the energy cost of standing 
quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute.  Id. at 
Note 2.

Under the criteria currently in effect, a 60 percent rating 
would be warranted for more than one episode of acute 
congestive failure in the past year, or a workload greater 
than 3 METS but not greater than 5 METS which results in 
dyspnea, fatigue, angina, dizziness, or syncope, or left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  A 100 percent rating would be warranted for chronic 
congestive heart failure, or a workload of 3 METS or less 
which results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of less than 30 percent.

Under the criteria previously in effect prior to January 
1998, a 60 percent rating was warranted for arteriosclerotic 
heart disease following typical history of acute coronary 
occlusion or thrombosis, or with history of substantiated 
repeated angina attacks with more than light manual labor not 
feasible.  A 100 percent rating would be warranted for 6 
months following an acute illness from coronary occlusion or 
thrombosis with chronic residual findings of congestive heart 
failure, or angina on moderate exertion, or more than 
sedentary employment precluded.

After reviewing the evidence of record, the Board finds that 
the evidence supports the grant of a 100 percent schedular 
rating for coronary artery disease with hypertension under 
the criteria in effect prior to January 1998.  The evidence 
reveals that, as of August 1997, the Social Security 
Administration has deemed the appellant totally disabled due 
to his service connected coronary artery disease and his non- 
service connected chronic obstructive pulmonary disease 
(COPD).  The appellant has current complaints of chest pain, 
dyspnea on exertion, easy fatigue and edema of the lower 
extremities.  A June 1998 exercise tolerance test, which was 
terminated during stage I of the Bruce protocol due to his 
complaint of extreme dyspnea, indicated that he has a current 
workload capacity of 3 METS.  The controversy at issue in 
this case involves the extent to which his service connected 
coronary artery disease with hypertension is responsible for 
his current symptomatology.

In pertinent part, the medical evidence shows the appellant 
began to experience chest wall pain in June of 1994.  At that 
time, his systolic readings ranged from 150mm to 198mm and 
his diastolic readings ranged from 106mm to 110mm.  A chest 
x- ray revealed bilateral pulmonary hyperinflation.  He was 
seen again in October 1994 due to unstable angina.  He 
subsequently underwent a left heart catheterization which 
revealed a 50 percent left ventricle ejection fraction, and a 
coronary arteriography which revealed a 90 percent stenosis 
of the proximal left anterior descending (LAD) artery and a 
95 percent stenosis of a small anterior diagonal.  Later that 
month, he underwent a percutaneous transluminal coronary 
angioplasty (PTCA) which reduced the stenosis in both the 
proximal LAD and the anterior diagonal to 30 percent.  
Thereafter, he was determined clinically stable and able to 
resume work following a three-week convalescence.

The appellant's subsequent private and VA clinical records 
reveal that he was prescribed nitroglycerin for treatment of 
chest pain on an as needed basis in February 1995.  In 
January 1997, he had complaints of shortness of breath, 
sputum production and easy fatigue with mild activity which 
were treated as symptoms of bronchitis with Biaxin and 
Proventil inhaler.  At this time, he had two recorded blood 
pressures of 160/110 (systolic/diastolic) and his 
hypertensive prescription was changed to 10mg of Sular twice 
daily.  His coronary artery disease (CAD) was clinically 
described as "stable."  A VA examination report in February 
1997 was remarkable for findings of an emphysematous looking 
appearance, distant heart sounds and 2+ pitting edema below 
the knees.  A pulmonary function test (PFT) revealed severe 
obstructive lung disease suggestive of severe emphysema.  An 
echocardiogram (ECG) was interpreted as showing borderline 
findings of left axis deviation and consideration of right 
atrial enlargement.  The examiner provided opinion that the 
appellant's complaint of shortness of breath and dyspnea was 
more likely secondary to his chronic, severe COPD than his 
heart disease. 

In May 1997, the appellant was seen by his private physician 
for complaint of shortness of breath with mild to moderate 
activity.  For example, he complained of fatigue following a 
5- 10-minute play session with his daughter.  However, he 
denied complaints of chest pain, palpitations or dizziness.  
A June 1997 letter from his treating physician revealed that 
he was being treated for shortness of breath, ankle edema, 
and hypertension requiring an upward adjustment of 
medication.  His prescriptions included aspirin, Sular for 
his hypertension, Lasix for his edema, Proventil Inhaler, 
nitroglycerin on an as needed basis for his angina and Xanax.  
A November 1997 VA clinical record revealed a diagnosis of 
bilateral lower lobe pulmonary emphysema with chronic 
bronchitis.  At that time, an ECG was significant for a 
finding of right atrial enlargement.  His subsequent 
treatment records reveal his continued complaint of shortness 
of breath.  His diastolic readings ranged from 100mm to 
114mm.  

On VA cardiovascular examination in March 1998, the appellant 
complained of difficulty with walking secondary to shortness 
of breath.  He had occasional edema in his lower extremities 
that he treated with Lasix, and occasional chest pains that 
he treated with nitroglycerin.  He engaged in no physical 
activity and had been unable to work for the past year.  His 
physical examination was significant for blood pressure 
readings of 160/98, 150/100 and 146/100, and faint wheezes in 
the lungs bilaterally.  The examiner opined that the 
appellant appeared to be "severely limited" secondary to 
his symptoms, but that it was unclear whether his progressive 
shortness of breath was due to ongoing coronary disease or 
due to poorly treated pulmonary disease.  As such, he was 
referred to cardiology examination in order to determine 
whether his symptoms were pulmonary or cardiac in origin.

A June 1998 VA cardiology examination further revealed the 
appellant's report of chest pain syndrome which occurred with 
exertion or stress.  His physical examination was significant 
for a blood pressure reading of 164/108, slightly laterally 
displaced maximum heart impulse and distant lung sounds 
without wheezes.  An ECG showed normal sinus rhythm at 80 
without diagnostic ST-T waves or Q waves.  His exercise 
tolerance test was terminated 1 minute and 5 seconds into 
stage I of the Bruce protocol due to complaint of extreme 
dyspnea.  His maximum heart rate of 124 was 72 percent of 
maximum predicted heart rate which was the equivalent of 3 
METS.  There were no diagnostic ECG changes, arrhythmias or 
complaints of chest pain.  The examiner indicated that, based 
upon the results, it was hard to evaluate if any part of the 
appellant's shortness of breath and chest pain syndrome was 
due to coronary artery disease or COPD, although it was 
suspected that COPD was the major problem.  The examiner 
commented that there was no objective ischemia on the 
exercise tolerance test, but further commented that the 
appellant did not attain his maximum predicted heart rate due 
the early termination of the Bruce protocol.

As shown above, a determinative answer as to whether the 
appellant's symptoms of chest pain, shortness of breath and 
fatigue are cardiac or pulmonary in origin remains in doubt.  
His private physician is treating his complaint of chest pain 
as angina.  In February 1997, a VA examiner provided opinion 
that these symptoms were most likely secondary to COPD, but a 
cardiovascular examiner in March 1998 provided opinion that 
the origin was unclear.  In June 1998, a cardiologist 
suspected that COPD was the major problem, but nonetheless 
found it difficult to provide a definitive opinion.  The 
Board finds that the evidence is at least in relative 
equipoise with regard to the etiology of the appellant's 
symptoms of chest pain, shortness of breath and fatigue.  
Resolving any reasonable doubt in the appellant's favor, the 
Board finds that these symptoms may be attributed to his 
service connected coronary artery disease.  Cf. Mittleider v. 
West, 11 Vet. App. 181 (1998) (When it is not possible to 
separate the effects of the service-connected condition 
versus a nonservice-connected condition (such as a 
personality disorder), 38 C.F.R. § 3.102 requires that 
reasonable doubt be resolved in the claimant's favor, thus 
attributing such signs and symptoms to the service-connected 
disability).  As the medical evidence shows that such 
symptoms are "severely" limiting and preclude him from 
performing sedentary labor, the Board finds that the evidence 
supports a grant of a 100 percent schedular rating, effective 
to the date of claim, under the criteria in effect prior to 
January 1998.

With regard to the TDIU claim, the regulations for a claim of 
TDIU provide that such a rating may be assigned where the 
schedular rating is less than total.  38 C.F.R. § 4.16(a) 
(1999).  In light of the fact that the Board has granted a 
100 percent schedular evaluation for coronary artery disease 
with hypertension effective to the date of claim, and the 
claim for increase preceded the TDIU claim, this issue is now 
moot.  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994); VA 
O.G.C. Prec. 6-99, 64 Fed. Reg. 52,375 (1999)(a TDIU claim 
may not be considered when a schedular 100 percent rating is 
in effect as no additional monetary benefit would accrue to a 
veteran).  Accordingly, the Board must dismiss the claim as 
lacking legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994). 


ORDER

A 100 percent rating for coronary artery disease with 
hypertension is granted.

The appeal from the denial of TDIU is dismissed.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

